Exhibit 10.87

HEADS OF EMPLOYMENT AGREEMENT

David M. Anderson*  

·



Employer: TTEC Services Corporation (“TTEC”)

·



Role:  Executive Vice President, TTEC Digital Consulting

·



Compensation:

o



Base Salary:$400,000 per annum, payable bi-monthly.

o



Sign-on Bonus:$200,000, payable within two weeks of employment.

o



Variable Incentive Pay (VIP):  Eligible for cash bonus of up to 100% of Base
Salary, with 40% of the payout based on TTEC’s company-wide annual performance
targets and 60% of the payout based on TTEC Digital Consulting (CSS) business
segment’s annual performance targets, as set by the CEO and approved by the
Compensation Committee of the Board; no guaranteed minimum; opportunity to
exceed the 100% of Base Salary VIP target, if the company and business unit over
perform against agreed business performance goals.

o



New Hire Equity Grant: Fair market equity grant in restricted stock units (known
as “RSUs”) equal in value to $400,000, as of close of market on the date of the
grant; vested over five years with 40% of the New Hire Equity Grant occurring on
the 2nd anniversary of the start of employment, and subsequent vesting of 20% of
the New Hire Equity Grant occurring on the 3rd, 4th, and 5th anniversary of
start of employment. 

o



Equity Incentive Pay: Eligible for equity bonus of up to 100% of Base Salary,
granted in RSUs, with the payout based on TTEC’s company-wide annual performance
targets, TTEC Digital Consulting (CSS) business segment’s annual performance
targets, and individual performance goals as set by the CEO and approved by the
Compensation Committee of the Board; no guaranteed minimum. This Equity grant
vests over four years, in 25% increments.

·



Severance:  On involuntary separation without cause, and subject to standard
releases, eligible for severance pay equal to six months of then-current Base
Salary.

·



Restrictive Covenants:

o



Non-Disclosure and Non-Disparagement. Mr. Anderson is subject to customary
non-disclosure and non-disparagement undertakings.

o



Non-Compete: Mr. Anderson’s employment is subject to customary non-compete
undertakings limited to one year from the TTEC separation date (regardless of
reasons for separation) and covering his scope of responsibilities (TTEC Digital
Consulting business) around the globe.

o



Employee Non-Solicit. For a period of one year after separation of employment
from TTEC (regardless of the reason for separation), Mr. Anderson may not
solicit TTEC employees to leave TTEC or to join any other company; nor can he
hire or cause others to hire TTEC employees during this restriction period.

o



Client Non-Solicit. For a period of one year after separation of employment from
TTEC (regardless of the reason for separation), Mr. Anderson cannot interfere
with TTEC’s client relationships nor can he solicit or cause others to solicit
TTEC clients to award business to Mr. Anderson or Mr. Anderson’s
employer.  Because of Mr. Anderson’s executive role, the client non-solicitation
restrictions are broad to include TTEC clients and potential clients (those whom
TTEC served or marketed to during Mr. Anderson’s term of employment).

·



Term and Termination:  Employment at will started on April 16, 2018.  Each party
can terminate without notice.

(*)  Mr. Anderson’s employment and compensation arrangements with the company
are documented via ordinary course offer letter and incentive plan documents
that apply to his employment; he does not have a formal employment agreement
with the company.  Hence, for purposes of this disclosure, the terms of Mr.
Anderson’s employment are presented in these ‘heads of agreement’ format.



--------------------------------------------------------------------------------